Citation Nr: 0826630	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left foot disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas determined that new and material evidence had not 
been received sufficient to reopen a claim of service 
connection for a left foot disability.  

The issue of service connection for a left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a left foot 
disability in a May 1977 decision, and the veteran did not 
perfect an appeal of that decision within one year of being 
notified.  

2.  Evidence received since the May 1977 decision regarding a 
left foot disability is both new and material and raises a 
reasonable possibility of substantiating the claim for 
service connection for a left foot disability.  


CONCLUSIONS OF LAW

1.  The RO's May 1977 decision that denied service connection 
for a left foot disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a left foot disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a left foot disability in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this matter.  This is so because the Board is 
taking action favorable to the veteran with regard to the new 
and material issue on appeal, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Analysis

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for a left foot 
disability was filed in March 2006.  Therefore, the amended 
version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

In a decision dated in May 1977, the RO denied the veteran's 
claim for service connection for a left foot disability.  The 
veteran did not perfect his appeal within one year of being 
notified, and the May 1977 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).  

The evidence before VA at the time of the prior final 
decision consisted of service treatment records.  In October 
1952 the service treatment records showed that the veteran 
complained of "pain the region of the [second] metatarsal" 
only when bearing heavy weight.  Another service treatment 
record from October 1952 noted "painful left arch, no pes 
planus".  In April 1952, another service treatment record 
stated that the veteran reported painful arches.  Service 
treatment records were negative for any diagnoses of left 
foot disability.  The RO, in its May 1977 decision, concluded 
the evidence did not demonstrate any permanent residuals and 
that a fracture of the a left foot was not shown.  The RO 
denied the claim.  

In support of his application to reopen his claim, the 
veteran submitted several post-service private medical 
records.  The first was dated December 1992 and diagnosed the 
veteran with possible plantar fasciitis for his left foot.  
Another private medical record from April 2003 lists 
diagnoses of "plantar fascial fibromatosis" and "deformity 
of ankle and foot (other)".  A VA medical record from May 
2004 gives diagnoses of "deformity of right foot with 
history of prior injury and apparent old fracture involving 
fifth metatarsal neck left foot."  The veteran submitted a 
letter from a private doctor dated August 2006.  In the 
letter, the private doctor states that he treated the veteran 
from November 1999 to August 2005 for foot complaints.  

The veteran's wife submitted a letter dated December 2007 
stating that her husband has had problems with his left foot 
ever since he got out of the Army.  

This additional evidence is clearly probative because, for 
the first time, competent evidence of a post service 
diagnosis of a left foot disability has been presented.  The 
Board finds, therefore, that the additional evidence received 
since the prior final denial of service connection for a left 
foot disability in May 1977 raises a reasonable possibility 
of substantiating this issue.  See 38 C.F.R. § 3.156(a) 
(2007).  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for left knee disability.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a left 
foot disability, the appeal is granted to this extent.  

REMAND

The veteran has not been afforded a pertinent VA examination 
to determine the nature and etiology of any left foot 
disability.  On remand, the veteran should be accorded an 
opportunity to undergo a current VA orthopedic examination to 
determine, to the extent possible, the etiology of his left 
foot disability-in light of all competent evidence of 
record, including service and post-service medical reports, 
his competent complaints since service and his wife's 
observations.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  


Accordingly, the case is REMANDED for the following action:

1.  A corrective letter fully complying 
with the VCAA notification requirements 
pertaining to the de novo claim for 
service connection for a left foot 
disability should be issued.  
Specifically, the letter should:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
left foot disability;  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Notify the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  

2.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the nature and etiology of 
any left foot disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any left foot disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  In answering this 
question, the examiner should address 
the service and post-service medical 
records, and the veteran's complaints.  
Complete rationale should be given for 
all opinions reached.  

3.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for a left 
foot disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that a claim remanded by the Board or by the United 
States Court of Appeals for Veterans 




Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


